703 N.W.2d 816 (2005)
PRENTIS FAMILY FOUNDATION v. BARBARA ANN KARMANOS CANCER INSTITUTE.
Nos. 128281, 128282.
Supreme Court of Michigan.
September 28, 2005.
Application for Leave to Appeal.
SC: 128281, 128282, COA: 249438, 249471.
On order of the Court, the application for leave to appeal the February 10, 2005 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
[Prior report: 266 Mich.App. 39, 698 N.W.2d 900.]